Case 6:20-mj-04142-MWP Document1 Filed 07/20/20 Page 1of8

AO $1 (Rev. 02/69) Criminal Complaint

United States District Court

for the
Western District of New York

United States of America

¥ Case No. 20-MJ- 4142

CHARLES MOBLEY,

 

Defendant

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about May 23, 2020, in the County of Monroe, in the Western District of New York, the defendant,
CHARLES MOBLEY, violated Title 18, United States Code, Section 922(g)(1) (possession of a firearm and/or
ammunition by a convicted felon) and Title 18, United States Code, 922(k) (possession of a firearm with an obliterated
serial number) said offenses described as follows:

the defendant, CHARLES MOBLEY, on or about May 23, 2020, knowing that he had previously been convicted
on or about on or about October 2, 2014, in Monroe County Court, Monroe County, New York, ofa crime punishable
by imprisonment for a term exceeding one year; unlawfully did knowingly possess, in and affecting commerce, a
firearm, namely, a 380 Auto (9x17m) caliber, Cobra Enterprises CA-380 semiautomatic pistol with an obliterated
serial number, in violation of Title 18, United States Code, Sections 922(g) and 922(k).

This Criminal Complaint is based on these facts: pn

  

fk! Continued on the attached sheet.

 

Affidavit and Criminal Complaint submitted Printed name arid title
electronically by email in .pdf format. Oath

administered, and contents and signature, attested

to me as true and accurate telephonically pursuant to

Fed.R.Crim.P. 4.1 and 4(d) on:

Date: July 20, 2020 (Varian W Payson

Judge's signature

MARIAN W. PAYSON
City and State: Rochester, New York UNITED STATES MAGISTRATE JUDGE

Printed name and title
Case 6:20-mj-04142-MWP Document1 Filed 07/20/20 Page 2 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-~Ve-
20-MJ- 4142
CHARLES MOBLEY,
Defendant

 

STATE OF NEW YORK )
COUNTY OF MONROE ) SS:
CITY OF ROCHESTER )
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

{, Joseph Briganti, being duly sworn, depose and say:

1. Your affiant is a Police Investigator with the Rochester Police
Department (RPD) and currently assigned as a Task Force Officer (TFO) with the
United States Department of Justice, Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF), assigned to the New York Field Division, Rochester Field Office.
As such, I am an “investigative or law enforcement officer” of the United States within
the meaning of Section 2510(7) of Title 18, United States Code, that is an officer of the
United States who is empowered to conduct investigations of, and to make arrests for,
offenses enumerated in Title 21, United States Code, Section 801, et seq. and Title 18,

United States Code, Section 2516(1).

2. T have been employed as a Police Investigator since 2011. Prior to being

employed as a Police Investigator, I was employed as a Police Officer beginning in

l
Case 6:20-mj-04142-MWP Document1 Filed 07/20/20 Page 3 of 8

1995 for both the RPD and the Niagara Falls, New York Police. My duties as a Police
Investigator include investigating violations of state and federal firearms laws such as
individuals engaged in illegal firearm trafficking, unlawful possession of firearms, the
possession of firearms during the commission of drug trafficking crimes, and other
crimes of violence. During my tenure with RPD and ATF, I have participated in
numerous investigations involving armed individuals who were in violation of federal
narcotics laws, including Title 21, United States Code, Section 846, and federal

firearms laws including Title 18, United States Code, Sections 922 and 924.

PURPOSE OF AFFIDAVIT
3. This affidavit is submitted in support of a criminal complaint charging
CHARLES MOBLEY (hereinafter MOBLEY) with a violations of Title 18, United
States Code, Section 922(g)(1) (possession of a firearm and/or ammunition by a
convicted felon) and Title 18, United States Code, Section 922(k) (possession of a

firearm with an obliterated serial number).

4, As more fully described below, the facts in this affidavit are based on a
combination of my personal participation in this investigation, review of police reports
filed im connection with this investigation, and conversations with other law
enforcement officers involved in this investigation. Since this affidavit is being
submitted for a limited purpose, I have not included each and every fact that I know

concerning this investigation. Rather, I have set forth only those facts that relate to
Case 6:20-mj-04142-MWP Document1 Filed 07/20/20 Page 4of8

the issue of whether probable cause exists to believe that MOBLEY committed the

above-mentioned offense,

PROBABLE CAUSE

5. On May 23, 2020 at approximately 7:32 p.m., Rochester Police Officers
responded to the area of 31 Lenox Street, in the City of Rochester, for a report of male
with a gun, The reporting person described the individual as a black male with a
ponytail, wearing all black clothing. As officers approached the area, Officer Sino
Seng observed a male matching the suspect’s description. Officer Seng also noticed
that the male, later identified as MOBLEY, was wearing white and navy blue Nike
Air Force One sneakers. Officer Seng advised responding officers that he observed the
male walking north on Genesee Street between Amett Boulevard and Lenox Street.
Officer Kody Middlebrook exited his patrol car and approached MOBLEY. As
Officer Middelbrook approached, MOBLEY grabbed his waistband and ran south on

Genesee Street. !

6. Officers kept MOBLEY in sight throughout the foot pursuit until
momentarily losing sight of him in the backyard of 81 Lenox Street. Officer
Middlebrook then observed MOBLEY jump over a wooden stockade fence in the
backyard of 77 Lenox Street. Officer Middlebrook approached the backyard of

77 Lenox Street where he observed a group of females sitting in the backyard in front

 

' Based upon my training and experience, individuals in possession of illegal firearms often conceal
them in their waistband area and often attempt to secure them while running by holding their waistband
area. It is mot common for those who illegally possess firearms to use a holster to secure their firearm.

3
Case 6:20-mj-04142-MWP Document1 Filed 07/20/20 Page 5of8

of a detached garage. Officer Middlebrook observed that the garage door was open

but did not see MOBLEY at this time.

7. Officers organized a perimeter encompassing the area where MOBLEY
was last seen. During the search for MOBLEY, Officer Middlebrook approached the
backyard of 77 Lenox Street again. However, this time he noticed that the group of
females that he previously observed sitting in the backyard were now inside the garage
with the garage door partially closed. Officer SENG bent down to speak to the females
through the partially open garage door and observed someone wearing a pair of white
and navy blue Nike Air Force One sneakers. Officer Seng identified the sneakers as
the same ones that he observed MOBLEY wearing when he was walking on Genesee

Street.

8. Officer Seng opened the garage door and observed MOBLEY sitting in
the garage. Officers observed that MOBLEY had removed his black t-shirt and was
now wearing a white tank-top style undershirt. Officers located MOBLEY’S black t-

shirt in the garage on top of a black garbage bag.

9. Other officers were also searching MOBLEY’s flight path. Officer
LaClair located a firearm in the backyard of 86 Arnett Boulevard. The backyards of
86 Ammett Boulevard and 77 Lenox Street, where MOBLEY was taken into custody,
are catty-comer to each other. Officers indicated that the firearm appeared to be dry

even though it had rained the previous evening.
Case 6:20-mj-04142-MWP Document1 Filed 07/20/20 Page 6 of 8

10. Rochester Police Department technicians responded to the scene to
photograph and collect the firearm for further processing. Technicians identified the
firearm as a 380 Auto (9x17m) caliber, Cobra Enterprises CA-380 semiautomatic
pistol with an obliterated serial number. The firearm was loaded with three unfired

380 Auto (9x17mm) caliber cartridges (CCI).

11. MOBLEY was transported to the Rochester Police Departments east
side office where he was seated in an interview room. After MOBLEY agreed to waive
his Miranda rights, he indicated that he ran from the police because he was currently
being supervised by New York State Parole. MOBLEY described the path he took as
he fled from officers which matched the accounts given by the pursuing officers but

did not admit to possessing a gun.

12. On July 14, 2020, I reviewed an outgoing telephone call
from MOBLEY, at the Monroe County Jail, to an unknown female (hereinafter
FEMALE 1). The call was made on May 24, 2020 at approximately 12:05 am. In
sum and substance, MOBLEY told FEMALE 1 “somebody must of called on me and
said, and said ] had something on me.” MOBLEY later asked to “[t]ell her I said I’m
sorry for even bringing that to her house and all that.” FEMALE 1 told MOBLEY
that he could tell her himself and she placed another female (hereinafter FEMALE 2)
on the call. MOBLEY told FEMALE 2 “I’m sorry for bringing all that to your house
[inaudible]. It wasn’t supposed to happen like that but I’m sorry I shouldn’t have

brought that around ya’ll.” FEMALE 2 responded, “alright, thank you.” Based on
Case 6:20-mj-04142-MWP Document1 Filed 07/20/20 Page 7 of 8

my training and experience I believe that MOBLEY told FEMALE 1 that someone
called the police and told them he had a gun on his person. He then apologized for

bringing the police and gun to her house.

13. Technicians at the Monroe County Crime Laboratory analyzed the
handgun on or about May 26, 2020. They were only able to partially restore the serial
number. They also attempted to test fire the gun but determined it was not functional

due to missing parts and a reversed firing pin.

MOBLEY’S PRIOR FELONY CONVICTION
14. In connection with this investigation, your affiant has reviewed
MOBLEY’S criminal history, which reflects that MOBLEY is a convicted felon.
Specifically, on or about October 2, 2014, in Monroe County Court, MOBLEY was
convicted upon a plea of guilty to Criminal Possession of a Weapon in the Second
Degree, a class C Felony. He was sentenced to forty-two months in the New York

State Department of Corrections and thirty months post release supervision.

INTERSTATE NEXUS
15. In connection with this investigation, ATF Special Agent Ryan
Szwejbka, an expert who has testified in federal court regarding the origin of
manufacture for firearms and ammunition, was provided a description of the firearm.

Based on that description, he determined that the 380 Auto (9x17m) caliber, Cobra
Case 6:20-mj-04142-MWP Document1 Filed 07/20/20 Page 8 of 8

Enterprises CA-380 semiautomatic pistol with an obliterated serial number, was not

manufactured in the State of New York. Therefore, it affected interstate commerce.

CONCLUSION
16. Based on the above information, your affiant submits that probable cause
exists to believe that MOBLEY violated Title 18, United States Code, Section 922(g)(1)
(possession of a firearm and/or ammunition by a convicted felon) and Title 18, United

States Code, Section 922(k) (possession of a firearm with an obliterated serial number).

 

Affidavit and Criminal Complaint submitted
electronically by email in .pdf format. Oath
administered, and contents and signature, attested

to me as true and accurate telephonically pursuant to
Fed.R.Crim.P. 4.1 and 4(d) on this_20 day of July 2020.

Marian W. Prysen
HONORABLE MARIAN W. PAYSON
United States Magistrate Judge
